DETAILED ACTION
This communication is in response to applicant’s response filed under 37 C.F.R §1.111 in response to a non-final office action.  Claims 1, 5 - 11 are currently pending and subject to examination.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 5 - 11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1, 5 - 8, 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Nezou et al. (US 20200107363 A1) in view of Hedayat (US 20180020460 A1).

Regarding claim 1, Nezou et al. discloses a non-transitory machine-readable storage medium (Nezou et al., FIG. 6, data storage means 604/read only memory 607/random access memory 612) encoded with instructions (Nezou et al., [0127] the read only memory/ROM, for storing computer programs; [0128] the random access memory/RAM, for storing the executable code; [0131] the data storage means, a hard disk, for storing computer programs) executable by a hardware processor (Nezou et al., FIG. 6, central processing unit 611) of a computing component (Nezou et al., FIG. 6, communication device 600), the machine-readable storage medium comprising instructions to cause the hardware processor to: 
determine, in a wireless local area network (WLAN) (Nezou et al., FIG. 1), a plurality of client devices (Nezou et al., FIG. 1, stations 100-107) having data to be transmitted to an access point (AP) (Nezou et al., [0094] multi-user (MU) transmission allows multiple simultaneous transmissions to/from different users in both downlink (DL) and uplink (UL) directions with a main station/AP), each of the plurality of client devices being associated with one or more access category identifiers (Nezou et al., [0063] QoS support in EDCA is achieved with the introduction of four Access Categories (ACs), and thereby of four corresponding transmission/traffic queues or buffers in relation to [0097] where the multi-user feature of OFDMA allows an access point, AP, to assign different RUs to different stations); 
create a group of client devices from the plurality of client devices for uplink multi-user transmission (Nezou et al., [0065] each AC has its own traffic queue/buffer to store corresponding data frames to be transmitted on the network; [0101] the AP sends a trigger frame (TF) to the targeted 802.11ax stations; [0159] RU(s) may be reserved for one or more groups of stations, for example to manage their access to the medium and increase their chances to gain the access.  Different predefined values of AID may be assigned to different groups), 
Nezou et al., [0066] each AC has also its own set of queue contention parameters, and is associated with a priority value, thus defining traffics of higher or lower priority of MSDUs; [0155] an eligible random RU may be defined as a RU for which the station has data in a buffer of an access category (AC) that corresponds to the traffic type of the first indicator associated with the RU) indicative of a type of data to be transmitted to the AP (Nezou et al., [0066] the station must sense the medium as idle before decrementing the queue backoff value/counter associated with the traffic queue considered, where a TXOP_Limit defines the maximum size of a TXOP the station may request; [0102] the trigger frame TF may define a plurality of resource units (RUs) which can be randomly accessed by the stations of the network; [0156] a predefined AID value can be used to designate a set of stations with a same profile or gathered in a same group (multicast) to contend together); and 
select, for each of the client devices in the group of client devices, a modulation coding scheme (MCS) (Nezou et al., [0115] the "MCS" field indicates the Modulation and Coding Scheme (MCS) that shall be used by the station to transmit in the allocated RU) and a desired received signal strength indication (RSSI) at the AP from which a transmit power is derived (Nezou et al., [0118] "Target RSSI" indicates the target received signal power by the AP of the data frame sent by the station in the allocated RU), the MCS and the transmit power to be used during transmission of the data from each of the client devices in the group of client devices to the AP (Nezou et al., [0118] the value of the "Target RSSI" allows to determine the transmit power requirements the station shall comply with to transmit in the allocated RU).
Nezou et al. does not expressly disclose the type of data is relative to a largest buffer queue size of each of the plurality of client devices within a threshold of variance from each other.
Hedayat, for example, from an analogous field of endeavor (Hedayat, [0050] an HE Control subfield that carries information regarding QoSC is referred to herein as an HEC-QoSC subfield;[0050] a requesting STA/AP may use the HEC-QoSC subfield to request that another STA provide its buffer size/ the size of the payload buffered at the STA to be sent to the AP in uplink direction with a specified granularity) suggests the type of data is relative to a largest buffer queue size of each of the plurality of client devices within a threshold of variance from each other (Hedayat, [0050] the requesting STA requests that the responding STA provide its buffer size for one or more specified Traffic Identifiers (TIDs) or one or more specified Access Categories (ACs) with a specific granularity).
Thus, it would have been an obvious matter of design choice to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the type of data is relative to a largest buffer queue size of each of the plurality of client devices within a threshold of variance from each other as taught by Hedayat with the system of Nezou et al. in order to report the buffer sizes for the requested TIDs or ACs with the indicated granularities (Hedayat, [0050]).

et al. – Hedayat discloses the one or more access category identifiers associated with each of the plurality of client devices is identified through periodic buffer status reports received by the AP from each of the plurality of client devices (Hedayat, [0050] the buffer status report includes a first granularity indicator for a first TID/AC, a second granularity indicator for a second TID/AC, and a third granularity indicator for all TIDs/ACs). The motivation is the same as in claim 1.

Regarding claim 6, Nezou et al. discloses a non-transitory machine-readable storage medium (Nezou et al., FIG. 6, data storage means 604/read only memory 607/random access memory 612) encoded with instructions (Nezou et al., [0127] the read only memory/ROM, for storing computer programs; [0128] the random access memory/RAM, for storing the executable code; [0131] the data storage means, a hard disk, for storing computer programs) executable by a hardware processor (Nezou et al., FIG. 6, central processing unit 611) of a computing component (Nezou et al., FIG. 6, communication device 600), the machine-readable storage medium comprising instructions to cause the hardware processor to: 
determine, in a wireless local area network (WLAN) (Nezou et al., FIG. 1), a plurality of client devices (Nezou et al., FIG. 1, stations 100-107) having data to be transmitted to an access point (AP) (Nezou et al., [0094] multi-user (MU) transmission allows multiple simultaneous transmissions to/from different users in both downlink (DL) and uplink (UL) directions with a main station/AP), each of the plurality of client devices being associated with a device class (Nezou et al., [0091] to make sure that no other legacy station uses the secondary channels, it is provided that the control frames (RTS frame/CTS frame) reserving the composite channel are duplicated over each 20 MHz channel of such composite channel); 
create a group of client devices from the plurality of client devices for uplink multi-user transmission (Nezou et al., [0063] QoS support in EDCA is achieved with the introduction of four Access Categories (ACs), and thereby of four corresponding transmission/traffic queues or buffers in relation to [0097] where the multi-user feature of OFDMA allows an access point, AP, to assign different RUs to different stations; [0159] RU(s) may be reserved for one or more groups of stations, for example to manage their access to the medium and increase their chances to gain the access.  Different predefined values of AID may be assigned to different groups), the group of client devices identified as being associated with the same device class (Nezou et al., [0065] each AC has its own traffic queue/buffer to store corresponding data frames to be transmitted on the network; [0101] the AP sends a trigger frame (TF) to the targeted 802.11ax stations) and having compatible traffic for transmission (Nezou et al., [0066] each AC has also its own set of queue contention parameters, and is associated with a priority value, thus defining traffics of higher or lower priority of MSDUs; [0155] an eligible random RU may be defined as a RU for which the station has data in a buffer of an access category (AC) that corresponds to the traffic type of the first indicator associated with the RU); and 
select, for each of the client devices in the group of client devices, a modulation coding scheme (MCS) (Nezou et al., [0115] the "MCS" field indicates the Modulation and Coding Scheme (MCS) that shall be used by the station to transmit in the allocated RU) and a desired received signal strength indication (RSSI) at the AP from which a transmit power is derived (Nezou et al., [0118] "Target RSSI" indicates the target received signal power by the AP of the data frame sent by the station in the allocated RU), the MCS and the transmit power to be used during transmission of the data from each of the client devices in the group of client devices to the AP (Nezou et al., [0118] the value of the "Target RSSI" allows to determine the transmit power requirements the station shall comply with to transmit in the allocated RU).
Nezou et al. does not expressly disclose the type of data is relative to a largest buffer queue size of each of the plurality of client devices within a threshold of variance from each other.
Hedayat, for example, from an analogous field of endeavor (Hedayat, [0050] an HE Control subfield that carries information regarding QoSC is referred to herein as an HEC-QoSC subfield;[0050] a requesting STA/AP may use the HEC-QoSC subfield to request that another STA provide its buffer size/ the size of the payload buffered at the STA to be sent to the AP in uplink direction with a specified granularity) discloses the type of data is relative to a largest buffer queue size of each of the plurality of client devices within a threshold of variance from each other (Hedayat, [0050] the requesting STA requests that the responding STA provide its buffer size for one or more specified Traffic Identifiers (TIDs) or one or more specified Access Categories (ACs) with a specific granularity).
et al. in order to report the buffer sizes for the requested TIDs or ACs with the indicated granularities (Hedayat, [0050]).

Regarding claim 7, Nezou et al. – Hedayat discloses the device class is indicative of each of the client device's transmitter fidelity (Nezou et al., [0093] the 802.11ax standard seek to enhance efficiency and usage of the wireless channel for dense environments).

Regarding claim 8, Nezou et al. – Hedayat discloses scheduling the transmission of the data from each of the client devices in the group of client devices associated with a device class (Nezou et al., [0098] a trigger mechanism has been adopted for the AP to trigger MU uplink communications from various stations), the device class being associated with a lower transmitter fidelity, in accordance with an uplink single user transmit mode (Nezou et al., [0100] the term legacy refers to non-802.11ax stations [with a lower transmitter fidelity], meaning 802.11 stations of previous technologies that do not support OFDMA communications).

et al. – Hedayat discloses analyzing initial association request messages received at the AP from each of the client devices to determine each of the client device's associated device class (Nezou et al., [0104] a station identifier, such as the Association ID (AID) assigned to each station upon registration, is added, in the TF frame, in association with each Scheduled RU in order to explicitly indicate the station that is allowed to use each Scheduled RU).

Regarding claim 11, Nezou et al. – Hedayat discloses determining each of the client device's associated device class based on at least one of a model and type of each of the client devices (Nezou et al., [0025] the trigger frame may include an indicator indicating the stations allowed to send data on at least one random resource unit, and in that case, eligible resource units may be determined based on the indicator, where the indicator may be based on an association identifier (AID); [0108] the User Info Field further contains a AID12 field representing the 12 LSBs of the Association ID (AID) of the station for which the User Info field is intended).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Nezou et al. – Hedayat, as applied to claim 7, further in view of Cariou et al. (US 20170288838 Al).

Regarding claim 9, Nezou et al. – Hedayat do not expressly disclose each of the client device's transmitter fidelity is reflected in terms of at least one of error vector 
Cariou et al., for example, from a similar field of endeavor (Cariou et al., [0020] an HE frame may be configured for transmitting a number of spatial streams, which may be in accordance with MU-MIMO and may be in accordance with OFDM A) discloses each of the client device's transmitter fidelity is reflected in terms of at least one of error vector magnitude characteristics (Cariou et al., [0045] the feedback maybe an indication of how much the transmit (Tx) power could be increased by the STA to transmit the UL PPDU with the current MCS indicated in the trigger frame while the STA is still being within error vector magnitude (EVM) requirements) and frequency characteristics during transmission at a particular effective isotropic radiated power (Cariou et al., [0045] the feedback may indicate a number of decibels (dB) the Tx power could be increased by the STA to transmit the UL PPDU using the MCS indicated in the trigger frame).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine each of the client device's transmitter fidelity is reflected in terms of at least one of error vector magnitude characteristics and frequency characteristics during transmission at a particular effective isotropic radiated power as taught by Cariou et al. with the combined system of Nezou et al. – Hedayat in order to optimize the response to the trigger frame (Cariou et al., [0045]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIONEL PREVAL whose telephone number is (571)270-5673.  The examiner can normally be reached on Monday-Thursday 10-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NOEL BEHARRY can be reached on 5712705630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/L.P./Examiner, Art Unit 2416                                                                                                                                                                                                        
/NOEL R BEHARRY/Supervisory Patent Examiner, Art Unit 2416